—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated June 19, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*576Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The defendants established a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the accident (see, Gaddy v Eyler, 79 NY2d 955; Grossman v Wright, 268 AD2d 79). In opposition, the plaintiff submitted the affirmation of her medical expert and an unsworn magnetic resonance image report, which were insufficient to raise a triable issue of fact (see, Harney v Tombstone Pizza Corp., 279 AD2d 609; Goldin v Lee, 275 AD2d 341). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.